99 F.3d 1143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Will Elliot CLARK Appellant,v.Bill ARMONTROUT;  Donald Cline;  Phillip Vance, Appellees.
No. 95-2169.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 13, 1996Filed Oct. 7, 1996

Before McMILLIAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In this action brought under 42 U.S.C. § 1983, petitioner alleged various violations of the Eighth Amendment to the United States Constitution relating to supposedly unsanitary conditions in the Jefferson City Correctional Center.  Petitioner prevailed at his first trial, and the jury awarded him nominal damages of $1.00.  We remanded for a new trial in light of  Farmer v. Brennan, 511 U.S. 825 (1994).   See Clark v. Armontrout, 28 F.3d 71 (8th Cir.1994) (per curiam).  At the petitioner's second trial, the jury found for the defendants.  The district court1 denied petitioner's motion for a new trial.  In the present appeal, petitioner argues that the trial court committed reversible error regarding several evidentiary points and claims that defense counsel's conduct warrants a new trial.


2
We have read the record carefully and discern no legal error.  We therefore affirm the judgment of the district court.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri